Title: To John Adams from Elbridge Gerry, 24 August 1779
From: Gerry, Elbridge
To: Adams, John


     
      My dear Friend
      Philadelphia August 24. 1779
     
     I have only Time by this Days post to express the pleasure I feel on the News of your safe Arrival to your Family and Friends, and the prospect of an agreable and early Interveiw with You. The Letters to me which You mention in your’s to Mr. Lovell never came to Hand, or I should certainly have acknowledged the Receipt of them; altho I have been under the Necessity of giving up my most agreable Correspondents. I am much informed by your sensible Letter to Congress, which has been justly admired as an accurate History of the Relations, Inclinations, Interests, and Dependencies, of the several Powers of Europe; and I fully agree with You in your private History of Men and Things. Many of our Friends, by a Discovery of their personal Attachments and other impolitic Measures, must now be sensible that they have in great Measure defeated their honorable Intentions of supporting patriotism and Integrity, and developing Conduct which from present appearances, is disgraceful to our Country and the Cause in which We are engaged: but not approving their policy, I presume that I must not expect their Confidence. Your Letter relative to Expences is referred to the Board of Treasury, and will be answered by the next post. Pray make my Compliments to Mrs. Adams, and inform me what she will say, if I should again think it my Duty to promote your Appointment to an Embassy in Europe; she cannot justly impute it to the Want of tender Feelings, which married Ladies will rarely allow to Batchelors, When she is truly informed of my Impatience to join your sacred order. However I shall never wish to see any of my Friends in important offices under Congress untill they have adopted a Resolution, that no Member person shall be appointed to any office of profit of the united States, during the Time of or within twelve Months after his being a Member of Congress. I remain sir in Haste with the sincerest Esteem your Friend and very huml. sert.
     
      E Gerry
     
    